Name: 89/252/EEC: Commission Decision of 20 December 1988 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1989-04-17

 Avis juridique important|31989D025289/252/EEC: Commission Decision of 20 December 1988 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic) Official Journal L 105 , 17/04/1989 P. 0011 - 0018COMMISSION DECISION of 20 December 1988 adjusting the boundaries of less-favoured areas, within the meaning of Council Directive 75/268/EEC, in Italy (Only the Italian text is authentic) (89/252/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/273/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy) (3), as last amended by Directive 89/251/EEC (4), identifies the areas in Italy included on the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Italian Government has applied, pursuant to Article 2 (1) of Directive 75/268/EEC, for an adjustment of the boundaries of the less-favoured areas in the regions of the Marches and Tuscany listed in the Annex to Directive 75/273/EEC; Whereas the Italian Government has, moreover, communicated the complete documentation requested by the Commission on the request for an adjustment of the boundaries for the regions of Basilicata and Lombardy; Whereas the less-favoured areas resulting from these adjustments exhibit the indices and values used in Directive 75/273/EEC; Whereas the material changes do not have the effect of increasing the utilized agricultural area determined by Directive 75/273/EEC and by Council Directive 84/167/EEC (5); Whereas the adjustments requested by the Italian Government pursuant to Article 2 (3) of Directive 75/268/EEC do not have the combined effect of increasing the utilized agricultural area of all the listed areas by more than 1,5 % of the total utilized agricultural area in Italy; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1988, the list of less-favoured areas in Italy contained in the Annexes to Directives 75/273/EEC and 84/167/EEC is hereby amended as shown in the Annex to this Decision. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 72. (4) See page 1 of this Official Journal. (5) OJ No L 82, 26. 3. 1984, p. 1. ANNEX ´ANNEX I LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC PART I Communes which, as a result of reclassification (cf. Part II), should no longer be included among those which are partly within less-favoured areas within the meaning of Directive 75/273/EEC REGION OF THE MARCHES PROVINCE OF PESARO-URBINO No Commune Total area (ha) Less-favoured area (ha) Comment 1 Lunano 1 462 300 2 Macerata Feltria 4 023 170 3 Mercatino Conca 1 448 1 377 4 Montecerignone 1 804 1 255 5 Monte Grimano 2 401 2 274 6 Sassofeltrio 2 087 1 877 7 Tavoleto 1 199 406 Total 14 424 7 659 REGION OF TUSCANY PROVINCE OF FLORENCE No Commune Total area (ha) Less-favoured area (ha) Comment 1 Vaiano 3 334 2 146 Total 3 334 2 146 REGION OF TUSCANY PROVINCE OF SIENA No Commune Total area (ha) Less-favoured area (ha) Comment 1 Chiusdino 14 181 3 040 Total 14 181 3 040 PART II Communes which, by virtue of this Decision, are included in the list of less-favoured areas REGION OF THE MARCHES PROVINCE OF PESARO-URBINO Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Auditore 2 031 2 Fossombrone 10 668 3 Lunano 1 462 4 Macerata Feltria 4 023 5 Mercatino Conca 1 448 6 Monte Cerignone 1 804 7 Monte Grimano 2 401 8 Peglio 2 020 9 Pergola 11 347 10 Petriano 1 132 11 Sassocorvaro 6 650 12 Sassofeltrio 2 087 13 Tavoleto 1 199 14 Urbino 22 799 Total 71 071 Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Colbordolo 2 743 519 2 Fratte Rosa 1 560 938 3 Montecalvo in Foglia 1 824 1 482 4 Montefelcino 3 869 3 838 Total 9 996 6 777 REGION OF TUSCANY PROVINCE OF FLORENCE Communes wholly within less-favoured areas No Commune Total area (ha) Comment 1 Vaiano 3 334 Total 3 334 Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Pelago 5 478 3 836 2 Reggello 12 122 8 164 Total 17 600 12 000 REGION OF TUSCANY PROVINCE OF GROSSETO Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Castel del Piano 6 780 5 329 2 Cinigiano 16 161 3 854 Total 22 9419 183 REGION OF TUSCANY PROVINCE OF MASSA-CARRARA Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Massa 9 413 6 644 2 Carrara 7 127 4 903 Total 16 540 11 547 REGION OF TUSCANY PROVINCE OF PISA Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Vicopisano 2 692 1 857 2 Chianni 6 209 5 378 3 Laiatico 7 251 3 850 Total 16 152 11 085 REGION OF TUSCANY PROVINCE OF PISTOIA Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Monsummano 3 277 1 408 Total 3 277 1 408 REGION OF TUSCANY PROVINCE OF SIENA Communes partly within less-favoured areas No Commune Total area (ha) Less-favoured area (ha) Comment 1 Casole d'Elsa 14 863 6 199 2 Chiusdino 14 181 5 844 3 Montepulciano 16 558 5 354 4 San Gimignano 13 883 1 628 5 San Quirico d'Orcia 4 217 1 017 Total 63 702 20 042 EWG:L888UMBE06.96 FF: 8UEN; SETUP: 01; Bediener: HELM; MC: F; Pr.: C; Kunde: 44053 EWG:L888UMBE07.96 14. 4. 1989 No Commune Total area (ha) Less-favoured area (ha) Comment ANNEX II LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC Communes which, as a result of reclassification (cf. Part II), should no longer be included among those which are partly within less-favoured areas within the meaning of Directive 75/273/EEC ZONES 28 to 32 REGION OF TUSCANY PROVINCE OF SIENA No Commune Total area (ha) Less-favoured area (ha) Comment 1 Montepulciano 16 558 1 443 zone 28 2 Chiusdino 14 181 2 100 zone 32 Total 30 739 3 543 ZONE 31 REGION OF THE MARCHES PROVINCE OF PESARA-URBINO No Commune Total area (ha) Less-favoured area (ha) Comment 1 Montefelcino 3 869 2 817 2 Fossombrone 10 668 10 601 3 Fratte Rosa 1 560 101 4 Peglio 2 020 950 5 Pergola 11 347 7 427 6 Urbino 22 799 8 402 Total 52 263 30 298 EWG:L888UMBE07.96 FF: 8UEN; SETUP: 01; Bediener: HELM; MC: F; Pr.: C; Kunde: L888UMBE07 EWG:L888UMBE08.96 14. 4. 1989 No Commune Total area (ha) Less-favoured area (ha) Comment ANNEX III LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC Communes which, by virtue of this Decision, are included in the list of less-favoured areas ZONE L REGION OF BASILICATA PROVINCE OF MATERA No Commune Total area (ha) Less-favoured area (ha) Comment 1 Bernalda 12 308 5 250 2 Pisticci 21 347 5 050 3 Policoro 6 729 6 729 4 Scanzano 7 920 7 920 Total 48 304 24 949 ZONE M REGION OF LOMBARDY PROVINCE OF BERGAMO No Commune Total area (ha) Less-favoured area (ha) Comment 1 Credaro 340 340 2 Gandosso 311 311 3 Ranica 416 416 4 Villa di Serio 456 456 5 Zandobbio 646 646 Total 2 169 2 169 ZONE M REGION OF LOMBARDY PROVINCE OF BRESCIA No Commune Total area (ha) Less-favoured area (ha) Comment 1 RoÃ © Volciano 575 575 Total 575 575 ZONE M REGION OF LOMBARDY PROVINCE OF COMO No Commune Total area (ha) Less-favoured area (ha) Comment 1 Colle Brianza 844 844 2 Ello 241 241 3 Garlate 214 214 4 Olginate 789 789 5 Pescate 209 209 6 Valgreghentino 628 628 Total 2 925 2 925 ZONE M REGION OF LOMBARDY PROVINCE OF VARESE No Commune Total area (ha) Less-favoured area (ha) Comment 1 Cantello 917 917' Total 917 917'